UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Date of Report (Date of earliest event reported): May 27, 2016 The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34221 (Commission File Number) 86-0845127 (IRS Employer Identification No.) 700 Canal Street, Third Floor, Stamford, CT (Address of principal executive offices) (Zip Code) Registrant ’ s telephone number, including area code: (520) 747-6600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) ☐Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ☐Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01 Other Events. The Providence Service Corporation’s 2016 Annual Meeting of Stockholders (the “Annual Meeting”) will be held on Wednesday, July 27, 2016. The record date for determination of stockholders entitled to vote at the Annual Meeting will be the close of business on June 7, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROVIDENCE SERVICE CORPORATION Date: May 27, 2016 By: /s/ Sophia Tawil Name: Sophia Tawil Title: General Counsel and Secretary
